Citation Nr: 0416958	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-07 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chronic sinusitis, claimed as upper respiratory 
infections, to include tonsillitis, pharyngitis, and 
bronchitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty from December 1991 to 
December 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 2001 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  VA obtained and fully developed all evidence necessary 
for the equitable disposition of the veteran's claim.

2.  Chronic sinusitis is manifested by non-purulent nasal 
discharge, nasal congestion, and complaints of headaches, 
which are not incapacitating.

3.  The veteran's pharyngitis or post-tonsillectomy are not 
manifested by any symptoms distinct from the symptoms of 
sinusitis.

4.  Pulmonary function tests in 1999 and 2000 were normal, 
and the veteran has not been diagnosed with any lung disease.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for chronic sinusitis, claimed as upper respiratory 
infections, to include tonsillitis, pharyngitis, and 
bronchitis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513 
(2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction (RO).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  The Court also discussed four notice 
elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide; 
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

In the veteran's case, a rating decision in June 2001 granted 
his claim of entitlement to service connection for chronic 
sinusitis, claimed as upper respiratory infections, to 
include tonsillitis, pharyngitis, and bronchitis, and 
assigned an initial evaluation of 10 percent.  The RO 
notified the veteran of that rating action in July 2001.  
Prior to that rating action, in an April 2001 letter, the RO 
had notified the veteran of the evidence which VA had 
obtained and the evidence which he might submit in support of 
his claim of entitlement to service connection for upper 
respiratory infections.  The Board finds that the RO's April 
2001 letter complied with VA's duty to notify the veteran 
under the VCAA and its implementing regulations concerning 
his claim for service connection for upper respiratory 
infections/sinusitis.  In November 2001, the veteran filed a 
notice of disagreement with the evaluation assigned for 
chronic sinusitis, claimed as upper respiratory infections, 
to include tonsillitis, pharyngitis, and bronchitis.

VA's General Counsel has considered the question of whether 
VA must notify a claimant of the information and evidence 
necessary to substantiate an issue first raised in a notice 
of disagreement submitted in response to VA's notice of its 
decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim.  The General Counsel held as follows:

Under 38 U.S.C. § 5103(a), the Department of Veterans 
Affairs (VA), upon receipt of a complete or 
substantially complete application, must notify the 
claimant of the information and evidence necessary to 
substantiate the claim for benefits.  Under 38 U.S.C. 
§ 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review 
action it deems proper under applicable regulations and 
issue a statement of the case if the action does not 
resolve the disagreement either by grant of the 
benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103 notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice 
of the information and evidence necessary to 
substantiate the newly raised issue.  

See VAOPGCPREC 8-2003.  In this case, consistent with 
VAOPGCPREC 
8-2003, further notice from VA to the veteran is not 
required with regard to his claim for an initial 
evaluation in excess of 10 percent for chronic sinusitis, 
claimed as upper respiratory infections, to include 
tonsillitis, pharyngitis, and bronchitis insofar as the 
veteran has already been adequately notified under the 
VCAA.  

First, in connection with his service connection claim, 
the veteran was fully advised of the VCAA duties, to 
include the nature of evidence VA would request on his 
behalf, the nature of the evidence he himself was required 
to obtain, and, the fact that VA would schedule him for 
examination if necessary to adjudicate his claim.  
Moreover, in a statement of the case furnished in January 
2003, subsequent to the veteran's disagreement with the 
initial rating assignment, the RO specifically notified 
him of the regulatory criteria governing entitlement to an 
evaluation in excess of 10 percent for chronic sinusitis 
and again advised the veteran as to the provisions of the 
VCAA and its implementing regulations, to include setting 
out past RO actions that had been taken in that regard.  
Additionally, in the supplemental statement of the case 
issued in October 2003, the RO advised the veteran of the 
relevant criteria, the evidence considered (to include the 
September 2003 VA examination results), the relevant Code 
of Federal Regulations and United States Code duty to 
notify and assist sections, and, the reasons and bases for 
the denial of his claim.  In the accompanying letter the 
RO advised the veteran of his opportunity to respond with 
additional evidence and/or argument.  He responded by 
requesting that his appeal be immediately forwarded to the 
Board.  Based on these facts, "the record has been fully 
developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that the 
VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims.").  

VA has also fulfilled its duty to assist the veteran under 
the VCAA and its implementing regulations with regard to the 
claim decided herein.  The veteran's service records are in 
the claims file and the RO obtained the post-service VA and 
private medical treatment records identified by the veteran.  
The veteran has also been afforded appropriate VA examination 
specific to the rating matter on appeal.  Neither the veteran 
nor his representative has identified any additionally 
available evidence which is pertinent to the appeal.  As 
such, the Board finds that all evidence necessary for an 
equitable resolution of the claim on appeal decided herein 
has been obtained.  The Board thus finds that VA has done 
everything reasonably possible to notify and assist the 
veteran and that the record is ready for appellate review. 

II. Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  See also 
Meeks v West, 12 Vet. App. 352 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).

38 C.F.R. § 4.97, Diagnostic Code 6513, pertaining to chronic 
maxillary sinusitis, and a General Rating Formula for 
Sinusitis provide that sinusitis detected by X-ray only 
warrants a noncompensable (zero percent) evaluation.  An 
evaluation of 10 percent is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  An evaluation of 30 percent requires 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A Note to the General Rating 
Formula for Sinusitis provides that an incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.

38 C.F.R. § 4.97, Diagnostic Code 6600 (2003) provides that 
chronic bronchitis is rated based on results of pulmonary 
function tests.  An evaluation of 10 percent requires a 
forced expiratory volume in one second (FEV-1) rate of 71- to 
80-percent predicted or FEV-1//forced vital capacity (FVC) of 
71 to 80 percent or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB) of 66- to 80-
percent predicted.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2001); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.

III. Factual Background

Service medical records reveal that the veteran was seen for 
a sore throat and nasal congestion with fever and cough in 
December 1991.  On examination, findings included bilateral 
tonsillar hypertrophy with erythema and a small amount of 
exudates.  The assessments included probable strep 
pharyngitis.  Later that month, the veteran sustained a 
fractured nose and it was noted that his septum was deviated.  

In November 1992, the veteran was treated with medication for 
post nasal drip/rhinitis.  In February 1993, he complained of 
sinus congestion and a slight cough.  The assessment was an 
upper respiratory infection.  In July 1993, he was seen for a 
sore throat and ears hurting.  The assessments were bilateral 
otitis and pharyngitis.  In September 1993, he was seen for 
clear nasal drainage.  The assessment was allergic rhinitis.  
In October 1993, he was seen for flu symptoms, including a 
cough, head congestion, and chest pain on deep inspiration.  
The assessment was upper respiratory infection.  Also, in 
October 1993, the veteran was assessed with tonsillitis.  

The veteran underwent examination for a medical board in 
September 1994, which found that he was unfit for duty due to 
a foot disability.  The medical board report did not include 
any findings concerning the veteran's tonsillitis, rhinitis, 
or upper  respiratory infections.

At a VA general medical examination in April 1995, it was 
noted that the veteran's complaint of upper respiratory 
infections amounted to frequent episodes of tonsillitis and 
nasal congestion.  On examination, his nasal septum was 
slightly deviated to the left and he had huge tonsils.  The 
pertinent diagnosis was tonsil hypertrophy.

In June 1996, at a VA Medical Center, the veteran underwent 
submucous resection of the septum and a septoplasty.  

In February 1999, at a VA general medical clinic, the veteran 
was found to have large tonsils, which were inflamed.  His 
lungs were clear.  He had edematous mucosa in the nose.  The 
assessment was recurrent sinusitis and tonsillitis.  He was 
referred to an ear, nose, and throat service to be evaluated 
for a tonsillectomy.

In May 1999, the veteran was evaluated for a complaint of a 
history of chronic tonsillitis with recurrent infections and 
pain.  His history was negative for respiratory disorders.  
He had had a repair of a deviated septum.  The impression was 
tonsillitis.  Later that month the veteran underwent a 
tonsillectomy/adenoidectomy.  

In November 1999, at a VA family practice clinic, the veteran 
complained of a sore throat, nasal congestion with brown-
yellow discharge, fever every other day, and upper chest pain 
with cough.  He did not report headaches.  His lungs were 
clear.  The assessment was chronic sinusitis and allergic 
rhinitis.

VA X-rays of the paranasal sinuses in November 1999 were 
normal.

VA pulmonary function tests in April 2000 showed an FEV-1 of 
84 percent predicted; an FEV-1-FVC of 79 percent; and a DLCO 
of 96 percent predicted.

VA X-rays of the paranasal sinuses in April 2001 were normal.

At a VA respiratory examination in April 2001, the veteran 
stated that he had had difficulty breathing through his nose 
since it was broken in boot camp.  His nose was chronically 
stuffed, and he had chronic nasal discharge.  In the morning, 
he would bring up some phlegm or sputum.  His nose would 
become infected and he had mild pharyngitis on a regular 
basis.  He had difficulty in his upper airway and throat 
every three or four months.  He had headaches.  On 
examination, the veteran had boggy, swollen membranes in his 
nose and tenderness over his right frontal sinus.  His lungs 
were clear to percussion and auscultation.  The pertinent 
impression was chronic rhinitis secondary to fracture of 
nose, deviated septum, chronic sinusitis.  Disease of the 
trachea, bronchi, or lungs was not diagnosed.

Records of a private physician show that in June 2001 the 
veteran complained of having difficulty breathing and a cough 
which was either dry or with green mucous.  A history of 
bronchitis was noted.  On examination, the veteran had an 
expiratory wheeze.  The assessment was asthmatic bronchitis.  
In August 2001, the veteran had some chest congestion.  The 
assessment was an upper respiratory infection.

On his substantive appeal, received in January 2003, the 
veteran stated, "I have suffered from non incapacitating 
episodes including chronic headaches, pain, I am also taking 
antibiotics."

In January 2003, at a VA outpatient clinic, the veteran 
complained of a yellow-brown nasal discharge off and on for 
two months, nose bleeds, and daily bitemporal headaches which 
were severe at times.  He indicated that he had had similar 
symptoms prior to nasal surgery in 1996 and that, after 
surgery, his symptoms improved until about two months 
earlier.  On examination, his nasal mucosa was edematous and 
erythematosus, he had a small amount of yellow discharge, and 
his bilateral frontal and maxillary sinuses were tender.  The 
assessment was protracted sinusitis/headaches.  Amoxicillin 
was prescribed for two weeks.  Tylenol for headaches and 
albuterol for shortness of breath were also prescribed.

In February 2003, the veteran complained of recurrent 
headaches, nasal congestion, scanty nasal discharge, and 
recurrent nose bleeds.  His active medical problems were 
noted to include chronic sinusitis and allergic rhinitis.  In 
April 2003, the veteran complained of a frontal headache.  
His lungs were clear to auscultation.   The assessment was 
chronic sinusitis.

A VA computerized tomography scan of the veteran's sinuses in 
April 2003 showed marked congested turbinates involving the 
inferior, medial, and superior turbinates.  There was no 
fluid level or acute changes although there was some mucosal 
thickening of both maxillary sinuses.

At a VA examination in September 2003, a history of surgery 
for a deviated nasal septum and to remove tonsils and 
adenoids was noted.  The veteran complained of feeling 
congested and blocked every day.  He had difficulty breathing 
through his nose and he had post-nasal discharge, which was 
clear but sometimes yellow.  He got headaches in the frontal 
sinus area.  He denied bleeding nasally.  His medications 
included Allegra, Benadryl, Sudafed, a nasal spray, and an 
Albuterol inhaler.  On examination, the veteran was in no 
respiratory distress.  He appeared to breath comfortably 
while sitting in a chair, with no wheezing or other noises 
heard.  He was not sneezing or coughing, and he did not have 
a runny nose.  Examination of the nose showed a mild deviated 
septum and mild hypertrophy of the turbinates bilaterally.  
There was minimal mucous green discharge in the nose with no 
crusting or bleeding.  The examiner did not see any post-
nasal discharge.  The chest was clear to auscultation with no 
wheezing.  The assessment was chronic sinusitis and allergic 
rhinitis, with a deviated nasal septum.

IV. Analysis

With regard to the evaluation of the veteran's sinusitis, the 
Board first notes that he does not claim to have had recent 
incapacitating episodes of sinusitis.  He does, however, 
assert experiencing non-incapacitating episodes in the form 
of constant drainage and other symptoms, requiring 
antibiotics several times per year, but not more than four 
times per year.  An evaluation in excess of the currently 
assigned 10 percent rating would require more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  In 
this case, although findings by treating and examining 
physicians have included some nasal discharge, the discharge 
has not been reported as purulent or including pus, and, 
crusting has not been found.  Also, although the veteran has 
complained of headaches, his headaches have not been found to 
be a manifestation of service-connected sinusitis.  In short, 
the competent medical evidence of record does not show that 
the veteran has experienced at least six non-incapacitating 
episodes of sinusitis in a year characterized by headaches, 
pain and purulent discharge or crusting at any time in post-
service years.  For that reason, the criteria for an 
evaluation in excess of 10 percent for chronic sinusitis have 
not been met.  38 C.F.R. § 4.97, Diagnostic Code 6513.  

The Board notes that the veteran's tonsils were surgically 
removed and that he no longer manifests symptoms of 
tonsillitis.  The Board also notes that a separate rating for 
pharyngitis is not warranted as the medical evidence does not 
show that the manifestations of any pharyngitis are different 
from the manifestations of sinusitis, namely nasal 
discharge/dripping.  See Esteban, supra.  Finally, a separate 
compensable evaluation for bronchitis is also not warranted.  
In fact, the medical evidence fails to show diagnosis of any 
lung disability, and, in any case, the results of pulmonary 
function tests in April 2000 did not meet the criteria of 
38 C.F.R. § 4.97, Diagnostic Code 6600 for a minimal 
compensable evaluation of 10 percent.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2003) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's sinusitis results in 
marked interference with his employment or that such requires 
frequent periods of hospitalization.  The record reflects 
instead that the veteran has sought treatment on only an 
intermittent basis and that the manifestations attributable 
to his service-connected disability are exactly those 
contemplated by the schedular criteria.  The percentage 
ratings under the Rating Schedule are representative of the 
average impairment in earning capacity resulting from 
diseases and injuries and as such the 10 percent rating 
assigned contemplates the veteran's symptoms.  What the 
veteran has not shown in this case is that his sinusitis 
results in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.

In sum, the record in this case does not permit the allowance 
of a higher initial evaluation or a rating in excess of 10 
percent for chronic sinusitis, claimed as upper respiratory 
infections, to include tonsillitis, pharyngitis, and 
bronchitis, at any point during the appeal period.  The Board 
notes in this regard that the veteran is in receipt of a 
separate 10 percent evaluation for a deviated septum with 
rhinitis, and that the competent medical evidence of record 
shows that all of his current nasal symptoms have been 
attributed to either allergic rhinitis or to chronic 
sinusitis, each condition which is now evaluated as 10 
percent disabling.  As the preponderance of the evidence is 
against the veteran's claim for a higher rating based on 
sinusitis (with consideration of bronchitis, tonsillitis and 
pharyngitis), the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for chronic sinusitis, claimed as upper respiratory 
infections, to include tonsillitis, pharyngitis, and 
bronchitis, is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



